DETAILED ACTION
Response to Amendment
1.	Applicant’s response, submitted March 25, 2022, has been reviewed by the examiner and entered of record in the file. No claim is amended, canceled or added.
2.	Claims 1-31 are present in the application. Claims 9-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	The scope of the independent invention that encompasses the elected species was set forth in the previous Office Action:
	a method of treating an oestrogen receptor positive breast cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an MPS1 inhibitor, wherein the MPS1 inhibitor is N2-(2-ethoxy-4-(4-methyl-4H-1,2,4-triazol-3-yl)phenyl)-6-methyl-N8-neopentylpyrido[3,4-d]pyrimidine-2,8-diamine, wherein the subject has previously been treated with an endocrine therapy and wherein said endocrine therapy comprises the endocrine agent fulvestrant; and wherein the subject has additionally been previously treated with a CDK4/6 inhibitor and/or the breast cancer is resistant to treatment with a CDK4/6 inhibitor, wherein said CDK4/6 inhibitor is palbociclib.
The remaining non-elected MPS1 inhibitor compounds, the non-elected endocrine therapies and the non-elected CDK4/6 inhibitors according to the claims that fall outside the scope of the independent invention remain withdrawn from consideration, pursuant to 37 CFR 1.142(b). 
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 25, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112(a)
4.	Claims 1-8 and 13-29 remain/ are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating estrogen receptor positive breast cancer in a subject in need thereof comprising administering to said subject a therapeutically effective amount of the elected MPS 1 inhibitor compound “N2-(2-ethoxy-4-(4-methyl-4H-1,2,4-triazol-3-yl)phenyl)-6-methyl-N8- neopentylpyrido[3,4-d]pyrimidine-2,8-diamine” and those embodied by the instant Specification, is not considered enabled for a method of treating estrogen receptor positive breast cancer comprising administering the other compound species embraced by “an MPS 1 inhibitor” including any/ all species encompassed by formula I, formula II, formula III or formula IV of claim 25.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of treating estrogen receptor positive breast cancer in a subject in need thereof comprising administering to said subject a therapeutically effective amount of “an MPS 1 inhibitor” including any/ all species encompassed by formula I, formula II, formula III or formula IV of claim 25, which are all alleged by the Specification to act as MPS 1 inhibitors.
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains a method of treating estrogen receptor positive breast cancer in a subject in need thereof comprising administering to said subject a therapeutically effective amount of “an MPS 1 inhibitor” including any/ all species encompassed by formula I, formula II, formula III or formula IV of claim 25, which are all alleged by the Specification to act as MPS 1 inhibitors.
	At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, it would have also been generally assumed that two compounds with similar chemical properties would exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and volumes, approximately the same distribution of electrons, and similar physical properties such as hydrophobicity, etc) would interact with the given target to elicit a related biological response.  
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three-dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation. 
	The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (Anderson, page 794, column 1).  By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (Thiel, page 517, column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of MPS1 inhibitors which, as disclosed by Kusakabe et al (J Med Chem 2015), demonstrate significantly altered activity following minor modifications, i.e. “[e]ven small changes, such as replacement of the cyclopropyl group with either a cyclobutyl (10b) or an isopropyl group (10c), resulted in a decrease in activity,” (see under “SAR of the 3- and 8-Positions: Identification of Lead 11e” at page 1762, the right column).
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses the activity of only 8 compound species: BAY 1161909, BAY 1217389, NMS-P715, AZ3146, MPS1-IN-3, MPS1-In-2, CFI-402257, and CCT 289346 at pages 8-11 of the Specification and in Figures 1-19.
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc., v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of administering any MPS1 kinase inhibitor compound for the treatment of ER+ breast cancer in a subject in need thereof.  Considering that “MPS1 inhibitor” and/or the genuses of formulae I-IV encompasses hundreds of millions of compound species, and potentially billions of compound species, it is evident that the claims are broad.  Yet, as discussed above, the instant Specification discloses inhibitory activity only 8 compound species encompassed by “MPS1 inhibitor” as recited by the claims.  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of administering any MPS1 kinase inhibitor compound for the treatment of ER+ breast cancer in a subject in need thereof.  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of the scope of any MPS1 kinase inhibitor compound with respect to the disclosure since any MPS1 kinase inhibitor, including any/all compounds of formula I-IV, encompasses hundreds of millions of compound species, and potentially billions of compound species, whereas the instant Specification discloses only 8 such compound species exerting the disclosed activity.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of millions (potentially billions) of compounds encompassed by any “MPS1 kinase inhibitor,” including any/all compounds of formula I-IV, would exert the alleged activity based on the limited disclosure of 8 active compounds.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, as evidenced by Kusakabe et al., MPS1 inhibitors, in particular, demonstrate significant unpredictability since even minor modifications result in drastic changes in activity “[e]ven small changes, such as replacement of the cyclopropyl group with either a cyclobutyl (10b) or an isopropyl group (10c), resulted in a decrease in activity”).  Thus, in order to identify usable MPS1 inhibitor compounds, the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the 8 disclosed compounds as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within Formula (I) for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Anderson, page 794, column 1) and “hit rates are on the order of one in ten” (Thiel, page 517, column 2).  Given the unpredictability of MPS1 inhibitors in particular, as evidenced by Kusakabe et al., it is highly unpredictable whether any compound within the subgenus of compounds within formulae I-IV identified by rational drug design based on the instant disclosure would, in fact, be usable.  Whether the other compounds capable of inhibiting MPS1, for example of formulae I-IV (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of millions, and potentially billions, of claimed compounds encompassed by the claims are usable based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
	Response to Arguments
5.	Applicant traverses the previous enablement rejection, arguing the following points:
	(1)	Applicant argues that that the specification discloses “at least one method for making and using the claimed invention by providing eight structurally diverse MPS 1 inhibitors with activity against endocrine-therapy-resistant breast cancer cell lines.” Applicant contends that these methods “bear a reasonable correlation to the scope of claim 1, because each of the tested compounds areFH1 0789509.3 RESPONSE TO NON-FINAL OFFICE ACTION PAGE 52APPLICATION No.: 16/623,948DOCKET No.: HGX-08501confirmed MPS 1 inhibitors and the claimed effect is not limited to a specific chemotype, but is attributable generally to MPS 1 inhibitors.”
	Applicant argues that the specification also provides results of proliferation assays performed using eight structurally diverse MPS1 inhibitors, i.e., BAY 1161909, BAY1217389, NMS-P715, AZ3146, MPS1-IN-3, MPS1-IN-2, CFI-402257, and CCT 289346, in the presence or absence of estradiol (E2) in variety of breast cancer cell lines, including wild type and LTED cell lines. All of the tested MPS1 inhibitors caused a concentration dependent decrease in proliferation of wt-MCF7 cells in the presence of E2 and both MCF7-LTED models in the presence and absence of E2 (Figures 5 to 9). Applicant alleges that they discovered a “class specific effect” of MPS1 inhibition, wherein “MPS1 is a clinically relevant target for ER+ breast cancer in an endocrine-therapy-setting.”

	Applicant's arguments have been fully considered but they are not persuasive. 
	With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003). The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation The breadth of the claims was a factor considered in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991). In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.
927 F.2d at 1213-14, 18 USPQ2d at 1027. 
	Similarly, Applicant’s instant Specification provides a few in vitro models demonstrating the antiproliferative activity of CCT289346, NMS-P715, BAY 1161090 and BAY 1217389 against the ER+ breast cancer lines wt-MCF7, MCF7-LTED, SUM44 LTED, and HCC1428 LTED; as well as an in vivo efficacy study of CCT289346 in PDX mice, but does not support the claim of treating ER+ breast cancer comprising administering any of the broad scope of known MPS1 inhibitors, as presently claimed. As the requirements under 35 USC 112(a) for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
	The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 
	The examiner acknowledges that description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces, however in this case, because there is there is significant variation within the recited unlimited genus of compounds that have inhibitory activity against MPS1, the level of unpredictability is more pronounced. "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated." [emphasis added]). See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).

	(2)	Applicant argues that “MPS 1 inhibition constitutes a testable criterion which can be verified by assays readily known to and performed by a person of skill in the art ("POSA"). Indeed, the POSA would be abundantly familiar with suitable enzyme inhibition assays which can be used to determine whether a given compound is an MPS1 inhibitor. Such testing would involve only routine procedures and thus does not amount to undue experimentation.” Applicant alleges that the specification provides “detailed information on suitable activities in the standard assay methods for determining enzyme inhibition. The POSA would be guided by the IC50 values mentioned at paragraphs [0150] of the application. Moreover, the POSA is given precise directions in the specification as to how recognize whether a compound has the required activity (see paragraphs [00151]-[0157]).”

Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues that there is a well-understood relationship between MPS1 inhibition and the treatment of ER+ breast cancer that results in a direct effect, i.e., that MPS1 inhibitory activity is implicated in ER+ breast cancers, such that one skilled in the art would understand that any MPS1 inhibiting compound would treat an ER+ breast cancer, and based upon this understanding, would be enabled to do so.
	Regarding the “precise directions” provided in the specification, paragraph [0150] specifies desired IC50 values, while the guidance at paragraphs [0151]-[0152] states “the IC5o at MPS1 kinase may be determined by any suitable method. For example, the IC50 may be determined by in vitro enzyme inhibition assay comprising full length MPS1, a suitable fluorophore, test compound and an assay buffer. 
	Suitably, IC50s are determined by testing the compounds at a range of concentrations.”
	However, this guidance suggests that one skilled in the art would need to test “any given compound” for MPS1 inhibitory activity by employing a known in vitro enzyme inhibition assay, such that the only way to ascertain which of the hundreds of millions of compounds embraced by the claimed “MPS1 inhibitor” are usable based on the limited disclosure would require undue experimentation Because the instant claims embrace significant variation within the unlimited genus of MPS1 inhibitory compounds, the level of unpredictability is more pronounced and the only way one skilled in the art is enabled to use the entire scope of the claim in a method of treating ER+ breast cancer, based on the instant disclosure, entails undue experimentation.

	(3)	Applicant argues that compounds encompassed by formulae I, II, III, and IV have demonstrated MPS1 inhibitory activity based on the disclosure of WO 2014/037750 (formula I), WO 2015/128676FH10789509.3 RESPONSE TO NON-FINAL OFFICE ACTION PAGE 53APPLICATION No.: 16/623,948DOCKET No.: HGX-08501(formula II), WO 2014/037751 (formula III) and WO 2012/123745 (formula IV). Applicant alleges that a POSA would not need to predict, test, or infer the MPS1 activity of the compounds encompassed by formulas I, II, III, and IV since said compounds have demonstrated MPS 1 inhibitory activity and bear a reasonable correlation to the tested compounds. 

	Applicant's arguments have been fully considered but they are not persuasive. 
		Applicant references WO 2014/037750, WO 2015/128676FH10789509.3RESPONSE TO NON-FINAL OFFICE ACTION PAGE 53APPLICATION No.: 16/623,948DOCKET No.: HGX-08501, WO 2014/037751 and WO 2012/123745 for teaching that compounds of formulae I-IV demonstrate inhibition of MPS1, such that a person skilled in the art would not need to test any compound encompassed by said formulae.
	The Examiner respectfully disagrees, since a teaching or suggestion by a prior art reference does not automatically correspond to enablement of the instant claims for the intended method(s) of treatment. In the referenced WO documents, compounds with MPS1 inhibitory activity are broadly discussed, however there is no correlation or suggestion to treat ER+ breast cancer of any kind. Because the instant claims embrace significant variation within the unlimited genus of MPS1 inhibitory compounds, the level of unpredictability is more pronounced. As stated previously, Kusakabe et al. teach that MPS1 inhibitors demonstrate significant unpredictability since even minor modifications result in drastic changes in activity “[e]ven small changes, such as replacement of the cyclopropyl group with either a cyclobutyl (10b) or an isopropyl group (10c), resulted in a decrease in activity”).  Thus the only way one skilled in the art is enabled to use the entire scope of the claim in a method of treating ER+ breast cancer, based on the instant disclosure, entails undue experimentation.
		Accordingly, the previously applied enablement rejection of claims 15-25 and 27 is maintained. 
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. limit the scope of MPS1 inhibitors to a genus reasonably commensurate with the following active compound species: BAY 1161909, BAY 1217389, NMS-P715, AZ3146, MPS1-IN-3, MPS1-In-2, CFI-402257, and CCT 289346 as discussed at pages 8-11 of the Specification and in Figures 1-19. 

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-8, 13 and 15-31 remain/ are rejected under 35 U.S.C. 103 as being unpatentable over Rocca et al., (Therapeutic Advances in Medical Oncology, first published November 20, 2016) further in view of Mason et al., PNAS (March 21, 2017).
	Instant claim 1 recites a method of treating an oestrogen receptor positive breast cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an MPS1 inhibitor, (more specifically wherein the MPS1 inhibitor is N2-(2-ethoxy-4-(4-methyl-4H-1,2,4-triazol-3-yl)phenyl)-6-methyl-N8-neopentyl-pyrido[3,4-d]pyrimidine-2,8-diamine), wherein:
	(i)	the subject has previously been treated with an endocrine therapy, and wherein said endocrine therapy comprises an endocrine agent (claim 7), wherein said endocrine agent is a SERD (claim 8) and wherein said SERD is fulvestrant (claim 13), wherein the subject has additionally previously been treated with a CDK4/6 inhibitor (claim 16), (more specifically palbociclib (claim 22)); and/or
	(ii)	said breast cancer is resistant to endocrine therapy.  
	 Claim 2 is drawn to claim 1 and limits wherein the subject failed previous treatment with the endocrine therapy. Claim 3 is drawn to claim 1 and limits wherein the subject has relapsed during or following treatment with endocrine therapy. Claim 5 is drawn to claim 1 and limits wherein the subject developed endocrine-therapy resistant breast cancer during or following treatment with endocrine therapy. Claim 6 is drawn to claim 1 and limits wherein the breast cancer is de novo resistant to endocrine therapy. Claim 15 is drawn to claim 1 and limits wherein the subject is post-menopausal. 
	Claim 17 is drawn to claim 16 and limits wherein the subject failed treatment with a CDK4/6 inhibitor. Claim 18 is drawn to claim 16 and limits wherein the subject has relapsed during or following treatment with the CDK4/6 inhibitor. Claim 20 is drawn to claim 16 and limits wherein the subject developed CDK4/6 inhibitor-resistant breast cancer during or following treatment with the CDK4/6 inhibitor. Claim 21 is drawn to claim 16 and limits wherein the breast cancer is de novo resistant to treatment with a CDK4/6 inhibitor. 
	Claim 23 is drawn to claim 1 and limits wherein the method further comprises administering to said subject an endocrine agent (more specifically fulvestrant (claim 24)), separately, sequentially and/or in combination with the MPS1 inhibitor.	Claims 25-31 are drawn to claim 1 and limit the MPS1 inhibitor.				
	Rocca et al. teach that “Palbociclib (PD 0332991) is an orally available pyridopyrimidine derivative, inhibiting CDK4/6 by binding to their ATP pockets with high selectivity” and that “[a]mong human breast cancer cell lines representative of the different breast cancer subtypes, the ER-positive, luminal ones were the most sensitive [to palbociclib],” [emphasis added] (at page 88, left column, second and third paragraphs).  Rocca et al. teach that “palbociclib was granted accelerated approval by the US Food and Drug Administration (FDA) … for metastatic disease in postmenopausal women with HR-positive, HER2-negative breast cancer, and was approved for use in combination with fulvestrant in women with HR-positive, HER2-negative advanced breast cancer with disease progression following endocrine therapy,” [emphasis added] (see the abstract) and that “[p]albociclib has also been shown to resensitize fulvestrant-resistant cells to fulvestrant [Alves et al. 2016],” [emphasis added] (at page 89, left column, third full paragraph).
	As such, Rocca et al. teach the treatment of ER-positive breast cancer comprising administering the selective CDK4/6 inhibitor palbociclib to potentiate the endocrine agent fulvestrant in women with ER-positive advanced breast cancer (following endocrine therapy with fulvestrant), wherein said cancer is resistant to fulvestrant, but are silent as to the administration of an MPS1 inhibitor.
	Yet, Mason et al. disclose CFI-402257, a potent and selective MPS1 kinase inhibitor (CFI-402257 is encompassed by Applicant’s instant claims and discussed at pages 8-11 of the Specification and in Figures 1-19), and teach that MPS1 levels are found to be overexpressed in 38% of all breast tumors in Figure S2A, including luminal breast cancer cell lines (“luminal” breast cancer is ER-positive, HER2-negative breast cancer), (see page 3128, first paragraph) wherein MPS1 is overexpressed in luminal (ER-positive) breast cancer cell lines T-47D and SKBr-3 in Figure S2B.  Mason et al. teach the administration of CFI-402257 for the treatment of human breast cancer cell lines in vitro in Figure 3 at page 3130, wherein CFI-402257 inhibits human cancer cell growth in the ER-positive breast cancer cell line T-47D. It would be obvious to one of skill in the art to modify Mason et al. and substitute the instantly recited MPS1 kinase inhibitor N2-(2-ethoxy-4-(4-methyl-4H-1,2,4-triazol-3-yl)phenyl)-6-methyl-N8-neopentyl-pyrido[3,4-d]pyrimidine-2,8-diamine for CFI-402257 in the treatment of ER-positive breast cancer, with a reasonable expectation of success.
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent MPS1 inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Mason et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. N2-(2-ethoxy-4-(4-methyl-4H-1,2,4-triazol-3-yl)phenyl)-6-methyl-N8-neopentyl-pyrido[3,4-d]pyrimidine-2,8-diamine) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
	Thus, one skilled in the art would be motivated to administer the instantly recited MPS1 inhibitor with the CDK4/6 inhibitor palbociclib to sensitize ER-positive breast cancer to the endocrine agent fulvestrant, in order to potentiate fulvestrant in women with ER-positive advanced breast cancer (following endocrine therapy with fulvestrant), wherein said cancer is resistant to treatment with endocrine therapy and/or a CDK4/6 inhibitor. 
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   
	In the instant case, two known therapies which individually demonstrate anticanceractivity could be combined in order to achieve an additive effect for treating estrogen receptor positive breast cancer in a subject in need thereof.
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, claims 1-8 and 13-31 are prima facie obvious.

Response to Arguments
7.	Applicant traverses the rejection, arguing that Mason does not disclose or suggest the use of CFI-402257 in the treatment of an ER+ breast cancer in a subject which has been previously treated with an endocrine therapy and/or previously developed resistant to endocrine therapy. Applicant argues that the examiner has not provided any concrete reasoning, other than hindsight, as to why Mason would have led a POSA to add an MPS 1 inhibitor to the ER+ breast cancer treatment disclosed by Rocca. Applicant contends that while Mason found that MPS1 levels were significantly higher in basal breast cancer cell lines (i.e., ER-) relative to luminal (i.e., ER+) breast cancer cell lines (page 3128, left column, first paragraph), and Mason provides a rationale for targeting ER- cancers by MPS1 inhibition, but offers no corresponding rationale for ER+ cancers. 
	Applicant contends that even if a POSA was motivated to modify the ER+ breast cancer treatment of Rocca by addition of an MPS1 inhibitor, the claims do not relate to the combined use of various classes of compounds in the treatment of ER+ breast cancer. 
	Applicant alleges that the simple disclosure that MPS1 inhibitors, endocrine agents, and/or CDK4/6 inhibitors may be known for treatment of ER+ breast cancer does not suggest that an MPS1 inhibitor would be effective as a second line treatment for ER+ breast cancers where the subject has been previously treated with an endocrine therapy and/or previously developed resistant to endocrine therapy.

	Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that Mason would not have led a POSA to add an MPS 1 inhibitor to the ER+ breast cancer treatment disclosed by Rocca, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Rocca teaches the treatment of metastatic breast cancer in postmenopausal women with HR-positive, HER2-negative breast cancer, and in combination with fulvestrant in women with HR-positive, HER2-negative advanced breast cancer with disease progression following endocrine therapy by administering a CDK4/6 inhibitor, which meets the limitation of a subject who was previously treated with an endocrine therapy and/or previously developed resistant to endocrine therapy.  Mason is relied upon for suggesting the treatment of human breast cancer (specifically ER+ breast cancer) comprising administering an MPS1 inhibitor. 
	In response to the argument that there is no suggestion to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nothing unobvious is seen in one of skill in the art combining two known therapies which individually demonstrate antiproliferative activity against ER+ breast cancer, in order to achieve an additive effect for treating estrogen receptor positive breast cancer in a subject in need thereof.
	Accordingly the previous obviousness rejection is maintained.


8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca et al., (Therapeutic Advances in Medical Oncology, first published November 20, 2016) further in view of Mason et al., PNAS (March 21, 2017), in view of Reinert et al., (Ther Adv Med Oncol 2015).
	Claim 1 is addressed in detail above.
	Claim 14 is drawn to claim 1 and limits wherein the subject is post-menopausal.
	Rocca et al. in view of Mason et al. suggest the administration of a MPS1 inhibitor with the CDK4/6 inhibitor palbociclib to sensitize ER-positive breast cancer to the endocrine agent fulvestrant, in order to potentiate fulvestrant in postmenopausal women with ER positive advanced breast cancer (following endocrine therapy with fulvestrant), wherein said cancer is resistant to treatment with endocrine therapy and/or a CDK4/6 inhibitor.  Rocca et al. in view of Mason et al. are silent as to the treatment of premenopausal women.
	Yet, Reinert et al. teach that the PALOMA3 trial comprised the treatment of advanced HR+ HER2 negative breast cancer in patients with progression after receiving prior endocrine therapy (ET) comprising administering palbociclib and fulvestrant, wherein “[t]his study allowed the inclusion of premenopausal or perimenopausal women receiving goserelin,” [emphasis added] (page 310, right column, last paragraph- page 311, left column, first paragraph).
	 Thus one skilled in the art seeking an improved treatment for premenopausal women with ER positive advanced breast cancer who have previously received endocrine therapy would be motivated to employ the instantly recited method of treatment.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.	Claims 16 and 22 remain/ are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/623,953 (reference application, now allowed but not yet patented). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘953 application recites a method for the treatment of an oestrogen receptor positive breast cancer in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of a compound capable of inhibiting MPS 1, wherein: (i) said subject has previously been treated with a CDK4/6 inhibitor; and/or (ii) said breast cancer is resistant to treatment with a CDK4/6 inhibitor. Claim 23 depends from claim 1 and limits wherein the method further comprises administering to said subject a CDK4/6 inhibitor either separately, sequentially and/or combination with the compound capable of inhibiting MPS 1 (wherein said MPS 1 inhibitor can be N2-(2-ethoxy-4-(4-methyl-4H-1,2,4-triazol-3-yl)phenyl)-6-methyl-N8- neopentylpyrido[3,4-d]pyrimidine-2,8-diamine as recited in claims 26-32).  Claims 24 and 25 depend from claim 1 and limit wherein said CDK4/6 inhibitor is selected from palbociclib, abemaciclib and ribociclib.
	Yet, Applicant’s instant claim 1 recites a method for the treatment of an oestrogen receptor positive breast cancer in a subject in need thereof comprising administering to said subject a therapeutically effective amount of any MPS 1 inhibitor, wherein: (i) said subject has previously been treated with an endocrine therapy; and/or (ii) said breast cancer is resistant to endocrine therapy. Instant claim 16 depends from claim 1 and limits wherein the subject has additionally been previously treated with a CDK4/6 inhibitor; and/or (ii) the breast cancer is additionally resistant to treatment with a CDK4/6 inhibitor. Instant claim 22 depends from claim 16 and limits wherein the CDK4/6 inhibitor is selected from palbociclib, abemaciclib and ribociclib, or pharmaceutically acceptable salts or solvates thereof.
	Thus, the instantly recited method of treating an oestrogen receptor positive breast cancer in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of any compound capable of inhibiting MPS 1, including the compound N2-(2-ethoxy-4-(4-methyl-4H-1,2,4-triazol-3-yl)phenyl)-6-methyl-N8- neopentylpyrido[3,4-d]pyrimidine-2,8-diamine, and wherein the subject has been previously treated with a CDK4/6 inhibitor in claim 16 (wherein the CDK4/6 inhibitor is selected from palbociclib, abemaciclib and ribociclib) is embraced by recitation of sequential administration of the CDK4/6 inhibitor prior to said administration of the MPS 1 inhibitor in claim 23 of the ‘953 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments regarding the requirement that the instantly recited subject has been previously treated with an endocrine therapy and/or previously shown resistance to endocrine therapy have been fully considered and are persuasive. 
The previous double patenting rejections have been withdrawn.
	

Conclusion
11.	In conclusion, claims 1-31 are present in the application, and claims 9-12 are presently withdrawn from consideration. Claims 1-8 and 13-31 are rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628      


/JARED BARSKY/Primary Examiner, Art Unit 1628